Citation Nr: 1000093	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-34 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

2.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1966 to April 1968 
and from January 1969 to November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right lower 
extremity is not manifested by incomplete moderate paralysis.  

2.  The Veteran's peripheral neuropathy of the left lower 
extremity is not manifested by incomplete moderate paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 
(2009).

2.  The criteria for a disability rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any errors in notice 
required under the VCAA should be presumed to be prejudicial 
to the claimant unless VA shows that the error did not affect 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA 
bore the burden of proving that such an error did not cause 
harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, 
the Supreme Court suggested that determinations concerning 
prejudicial error and harmless error should be made on a 
case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board 
must consider, on a case-by-case basis, whether any potential 
VCAA notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
April 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him that the 
evidence must support a worsening of his disabilities to 
substantiate the claims.  The letter also informed him of 
VA's duty for obtaining pertinent evidence under federal 
control and that it would aid him in obtaining pertinent 
evidence not under federal control, but that it was his 
responsibility to obtain such evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in October 2008.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claims have been denied.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted statements.  Additionally, he was 
afforded VA medical examinations, most recently in November 
2008, which provided specific medical opinions pertinent to 
the issue on appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.

Increased Disability Ratings 

Disability ratings are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability ratings are potentially applicable, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Such 
additional consideration is not currently necessary the 
current claims are in regards to the Veteran's nerves, not a 
joint.  

Merits of the Claim
 
The Veteran contends that his peripheral neuropathy of the 
lower extremities is more severe than indicated by the 10 
percent disability ratings previously granted.  His 
disability has been rated by the applicable diagnostic code 
provisions providing the rating criteria for disabilities of 
the external popliteal (common peroneal) nerve.  Under these 
diagnostic code provisions, neuralgia, neuritis, or mild 
incomplete paralysis warrant a 10 percent disability rating.  
Moderate incomplete paralysis warrants a 20 percent 
disability rating, and severe incomplete paralysis warrants a 
30 percent disability rating.  Complete paralysis; foot drop 
and slight droop of the first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of the 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes; warrant a 40 percent disability rating.  See 
Diagnostic Codes 8521, 8621, 8721.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to a varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The record generally indicates that the Veteran's bilateral 
lower extremity peripheral neuropathy is mild, thus, 
warranting the currently assigned 10 percent disability 
rating.

VA medical records have generally indicated that the Veteran 
has been found to have peripheral neuropathy.  For example, a 
May 2006 VA podiatry clinic note found him to have non-
insulin dependent diabetes mellitus with neuropathy; the 
examiner found light touch sensation intact for the left 
foot, while protective sensation was diminished bilaterally.  
However, other VA medical records, such as a June 2007 VA 
outpatient treatment record, generally noted him to have an 
intact gait and sensation.  

The Veteran was provided a VA examination in June 2005.  The 
neurological examination found no involvement of the 
peripheral nerves.  Examination of the lower extremities 
revealed normal motor function, but abnormal sensory 
function, with decreased vibratory sensation.  The examiner 
found the Veteran's reflexes of the knee and ankle to be +3 
bilaterally.  The examiner found no change in the diagnosis 
of the Veteran having peripheral neuropathy of the bilateral, 
lower extremities, secondary to diabetes mellitus, type II.  

A VA examination report dated in November 2008 shows that the 
Veteran reported a history of a diagnosis of paralysis of the 
external popliteal nerve, affecting the left foot.  He 
reported tingling and numbness, pain, anesthesia, weakness of 
the affected parts and swelling and cramping.  He further 
reported no abnormal sensation and paralysis of the affected 
parts, though symptoms were worsening.  He reported that 
symptoms occurred constantly and were aggravated by prolonged 
sitting and standing.  

The November 2008 VA examiner performed a neurological 
examination of the lower extremities and found motor function 
within the normal limits.  The examiner further noted sensory 
function to be abnormal, with findings of left leg decreased 
light touch and pinprick.  The examiner reported using a pin 
prick and feather to test sensory function.  The bilateral 
lower extremity reflexes revealed knee jerk of 2+ and ankle 
jerk 2+.  The examiner found that in regards to left 
popliteal and peroneal, the peripheral nerve examination 
revealed neuralgia.  There was sensory deficit demonstrated 
by left lower extremity decreased light touch and pinprick.  
There was no motor dysfunction.

The November 2008 VA examiner determined that the previous VA 
diagnosis, as reported by the Veteran, of paralysis of the 
external popliteal nerve associated with diabetes mellitus, 
should be changed to paresis of the left external popliteal 
nerve and left peroneal nerve associated diabetes mellitus.  
The examiner further stated this to be a progression of the 
previous diagnosis, and that the most likely peripheral nerve 
involved was the left external popliteal and left peroneal 
nerves.  The examiner noted that subjective factors were 
abnormal sensation of the left lower extremity, though the 
examiner also reported an objective, positive examination.  
The disability had no effect on the Veteran's usual 
occupation or daily activities.

The record clearly indicates that the Veteran does not have 
complete paralysis of the lower extremities.  None of the 
medical records indicate that the Veteran has anything more 
than mild bilateral diabetic peripheral neuropathy of the 
lower extremities.  The November 2008 VA examiner found only 
sensory dysfunction of the left lower extremity, with 
decreased light touch and pinprick, but no motor dysfunction.  
The June 2005 VA examiner similarly found normal lower 
extremity motor function and only abnormal sensory function, 
with decreased vibratory sensation.  Such manifestations 
correspond to a rating for mild incomplete paralysis and the 
10 percent disability ratings already assigned.  No medical 
evidence has found him to have manifestations of moderate 
incomplete paralysis such that a 20 percent disability rating 
or higher would be indicated for either lower extremity.

As previously noted, "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  Additionally, when the involvement is wholly sensory, 
the rating should be for mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.  No evidence of record indicates 
that the Veteran has anything more than a mild disability.  
Indeed, the November 2008 VA examiner specifically found his 
disability to not affect either his occupation or his 
activities of daily living.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert, 1 
Vet. App. at 58.  The Veteran's claims for disability ratings 
in excess of 10 percent for peripheral neuropathy of the 
lower extremities are denied.  

Extra-schedular consideration

Finally, the disabilities do not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.   The Board 
finds that no exceptional or unusual factors are in evidence, 
such as marked interference with employment or frequent 
periods of hospitalization, which would warrant an 
extraschedular evaluation.   

ORDER

A disability rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is denied.  

A disability rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


